internal_revenue_service number release date index number ------------------------------------------------- --------------------------------------------- ------------------------------------------------------------ ------- ------------------------------------------------- -------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b02 plr-124579-05 date january trust ----------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------------- a b ------------------------ -------------------------- -------------------------- state ------------- court --------------------------------------------------------------------------------------------- d1 d2 d3 ---------------------- ---------------- -------------------------- ---- ------- year x dear ----------------- by its authorized representative requesting certain rulings under sec_643 of the internal_revenue_code b created a revocable_trust the terms of which provide that upon b’s death certain the information submitted states that b died on d1 survived by b’s spouse a this letter responds to a letter dated date submitted on behalf of trust plr-124579-05 assets shall be transferred to a marital trust trust and a survivor’s trust the terms of trust provide that all of the net_income of trust is distributable to or for the benefit of a in monthly or other convenient installments but no less often than annually during a’s lifetime the special trustee of trust has a power subject_to certain limitations set forth in trust to direct distributions of principal to or for the benefit of a as deemed necessary for a’s support health and comfort with respect to tax elections trust provides that the trustee shall have the power to take any_action and to make any election to minimize the tax_liabilities of trust and trust’s beneficiaries and except as otherwise expressly provided shall allocate the benefits among the various beneficiaries make adjustments in the rights of any beneficiaries or between the income and principal accounts to compensate for the consequences of any_tax election or any investment or administrative decision that the trustee shall determine has had the effect of directly or indirectly preferring one beneficiary or group of beneficiaries over another with respect to principal and income trust provides that matters relating to the rights of beneficiaries among themselves as to principal and income shall be governed by the provisions of the revised principal and income act from time to time existing in the event the revised principal and income act shall contain no provision concerning a particular item the trustee shall have the power to determine what is principal or income and apportion and allocate in its reasonable discretion receipts and expenses as between these accounts trust provides that state law shall govern the validity and construction of trust and all rights thereunder except as to rights title and interest_in_real_property held in trust state’s principal and income act does not define income by reference to a unitrust or similar amount the act does allow a trustee to make adjustments between principal and income under certain conditions court issued an order effective d2 in conjunction with an agreement among a the trustee of trust and the special trustee of trust which in relevant part directs the trustee and special trustee collectively the trustees to pay a an amount equal to a x annual return on all of the combined equity investments of trust and the survivor’s trust or the actual net_income derived from those equity investments whichever is greater together with the net_income derived from all other assets of trust and the survivor’s trust as used in the order the term equity investments means publicly traded stocks and other equity securities in all taxable years since the effective date of the court order the x annual return amount the percentage amount of the equity investments of trust and the survivor’s trust has exceeded the actual net_income derived from the equity investments therefore in each year the trustees have been required to distribute an amount equal to the actual net_income of the equity investments and other assets of trust and the survivor’s trust and an amount the additional_amount necessary to a and the trustees have reached a settlement of the issues raised in a’s petition the trustees have not included any portion of the net capital_gains realized on on d3 a filed a petition with court seeking to compel the trustees to distribute plr-124579-05 comply with the court order in order to pay the additional_amount the trustees have sold some of trust’s equity investments realizing net capital_gains the sale of the equity investments in trust’s distributable_net_income dni for any taxable_year all net capital_gains have been reported on trust’s federal_income_tax returns in each taxable_year the trustees reduced the additional_amount actually paid to a by a sum estimated by the trustees as equal to the amount of additional income_tax payable by trust because of the sale of the equity investments necessary to obtain the cash to pay the additional_amount in its books_and_records trust allocated to principal all net capital_gains attributable to the sales of the equity investments the additional_amount without reduction for capital_gains taxes paid or payable by trust and to recover all amounts previously withheld from the additional_amounts payable to a to account for capital_gains taxes paid_by trust under the settlement beginning in year the trustees would a cease from withholding from the additional_amount distributions to a any sums to account for capital_gains taxes paid_by trust b make a one-time lump-sum_distribution to a of a portion of those amounts previously withheld from distribution to reflect capital_gains taxes paid_by trust and c exclude all net capital_gains from dni of trust on trust’s federal_income_tax returns in the year of the lump-sum_distribution and all later taxable years of trust the sale_or_exchange of capital assets shall be excluded from dni to the extent that such gains are allocated to corpus and are not a paid credited or required to be distributed to any beneficiary during the taxable_year or b paid permanently set_aside or to be used for the purposes specified in sec_642 losses from the sale_or_exchange of capital assets shall be excluded except to the extent such losses are taken into account in determining the amount of gains from the sale_or_exchange of capital assets which are paid credited or required to be distributed to any beneficiary during the taxable_year the exclusion under sec_1202 shall not be taken into account except as provided in sec_1_643_a_-6 and sec_1_643_a_-3 gains from the sale_or_exchange of capital assets are ordinarily excluded from dni and are not ordinarily considered as paid credited or required to be distributed to any beneficiary assets are included in dni to the extent they are pursuant to the terms of the governing instrument and applicable local law or pursuant to a reasonable and impartial exercise of discretion by the fiduciary in accordance with a power granted to the fiduciary by sec_643 provides that for purposes of part i of subchapter_j gains from sec_1_643_a_-3 provides that gains from the sale_or_exchange of capital sec_1_643_a_-3 of the income_tax regulations provides that in general plr-124579-05 applicable local law or by the governing instrument if not prohibited by applicable local law allocated to income but if income under the state statute is defined as or consists of a unitrust_amount a discretionary power to allocate gains to income must also be exercised consistently and the amount so allocated may not be greater than the excess of the unitrust_amount over the amount of dni determined without regard to sec_1_643_a_-3 allocated to corpus but treated consistently by the fiduciary on the trust’s books records and tax returns as part of a distribution to a beneficiary or allocated to corpus but actually distributed to the beneficiary or utilized by the fiduciary in determining the amount that is distributed or required to be distributed to a beneficiary exclusion of all of trust’s capital_gains from dni in the year for which the lump-sum_distribution is made will be considered a reasonable allocation under sec_643 and sec_1_643_a_-3 in future taxable years of trust the exclusion of capital_gains from dni will also be considered a reasonable allocation under sec_643 and sec_1 a - b trustees must consistently follow the practice of excluding all of trust’s capital_gains from dni based solely on the facts and representations submitted we conclude that the except as specifically ruled above we express no opinion concerning the federal tax consequences of the transactions described above under any other provisions of the code this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file a copy of this letter is being sent to trust’s authorized representative sincerely j thomas hines chief branch enclosures copy of this letter copy for sec_6110 office of the associate chief_counsel passthroughs special industries
